Title: To Alexander Hamilton from Tobias Lear, 13 August 1791
From: Lear, Tobias
To: Hamilton, Alexander


[Philadelphia] August 13, 1791. Encloses the following commissions:

“A Commission for Thomas Marshal Inspector of Survey No. 7. in the District of Virga.
Do. for Sylvanus Walker, Inspector of survey No 3. in the Distt. of South Carolina.
Do. for William Ham second Mate of a revenue Cutter.
Do. for Bathurst Dangerfield, third mate of Do.
Likewise a commission for Josiah Murdaugh Inspector of the revenue at the port of Hartford in No. Carolina.”
